DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to amendmentfiled on 07/29/2022 in which claims 1,3,4-7, 10 and 13-18 were presented for examination and have been fully considered. Applicant has canceled Claims 2,8-9 and 11-12.
Response to Arguments
Applicant’s arguments, see page 8-9, filed 07/29/2022, with respect to the rejection(s) of claim(s) 1,3,4-7, 10 and 13-18 have been fully considered but they are not persuasive because new amended claims include the limitations from canceled and previously rejected claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. 
Applicant’s arguments, see page 7, filed on 07/29/2022, with respect to informalities in the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 7, filed on 07/29/2022, with respect to new claim amendments, claims objection of claims 1, 5, 11-13 and 15 have been withdrawn.
Applicant’s claim amendment filed on 07/29/2022 overcomes the 112(b) rejection of claim 12. Claim Rejections - 35 USC § 112 has been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US20120284893A1) in view of Nevin (US 20170056735 A1). 
Regarding claim 1, Sohn discloses a wearable towel (Fig 1, #110) configured for assisting with the styling of one's hair, the wearable towel comprising: (a) piece of fabric having a circular or oval perimeter (Fig 1G-H) when the piece of fabric lays flat, the piece of fabric having a first end at one point on the perimeter and a second end at another point on the perimeter, opposite the first end, the wearable towel comprising an outer side and an inner side, wherein both the outer side and inner side are water absorbent (It is noted that if it is a single layer, it only has top panel 114 which may be a soft, comfortable absorbent fabric. (Fig 8A, ¶-114-115, a single layer has an inner and outer side) and wherein both the outer side and inner side (b) the first end comprising a slit running from the perimeter towards the second end, the slit leading to and opening into a neckband, the neckband positioned generally in a central portion of the wearable towel, the neckband being configured to seat around one's neck (Annotated Fig 1 below); (c) the slit defining a first edge and a second edge, the first edge and second edge being configured to adjoin or overlap and fasten to one another, the first edge comprising at least one integral or permanently affixed first fastener component (Annotated Fig 1, See First Fastener,¶-61-62), the second edge comprising at least one integral or permanently affixed second fastener component (Annotated Fig 1, See Second Fastener, ¶-61-62), wherein the first fastener component is configured to removably retain the second fastener component in a fastening relationship so as to form a fastener assembly (Fig 1G-H, #120, #120A,#120B).
However, Sohn doesn’t explicitly discloses wherein both the outer side and inner side comprise a microfiber material. 
Nevin discloses wherein both the outer side and inner side comprise a microfiber material (¶-3).
Sohn and Nevin are considered analogous art to the claimed invention because they are in the same field of invention; Towel with water absorbent material. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sohn’s material of the towel with the microfiber material as taught by Nevin in order to provide softness, toughness, absorption and a smooth feel/touch to the user’s hair. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).


    PNG
    media_image1.png
    368
    540
    media_image1.png
    Greyscale

Annotated Fig 3 of Sohn
Regarding claim 3, Sohn as modified discloses the limitation of claim 1 as described above.  Sohn as modified doesn’t explicitly discloses wherein the microfiber material comprises synthetic fibers that are finer than one denier or decitex per thread, each fiber having a diameter of 10 pm or less. However, Nevin noted that microfiber is a synthetic fiber finer than one denier or decitex and one denier or decitex is smaller than the diameter of a strand of silk, which is itself about ⅕ the diameter of a human hair which would equate to 10 microns or less. (¶-3).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include Sohn as modified microfiber material to have synthetic fibers that are finer than one denier or decitex per thread, each fiber having a diameter of 10 pm or less in order to absorb better in connection with sports and outdoor activities as it wicks moisture such as perspiration away from the body (¶-3).  Since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 4, Sohn as modified discloses the limitation of claim 1 as described above and further discloses wherein the microfiber is made from at least one member selected from the group consisting of: polyester, polyamide and polypropylene (¶-3, polyester).
Regarding claim 5, Sohn as modified discloses the limitation of claim 1 as described above and further discloses wherein the fastener assembly is a member selected from the group consisting of: (a) snap button; (b) button and button hole; (c) hook and loop; (d) hook and eye; (e) zipper; (f) buckle; and (g) magnet (¶-55, Fig 1G, #120 is hook and loop fastener).
Regarding claim 6, Sohn as modified discloses the limitation of claim 1 as described above and further discloses wherein the piece of fabric is a single layer of water permeable material (abstract noted “a single layer”, Fig 8A, ¶-114-115). It is noted that if it is a single layer, it only has top panel 114 which may be a soft, comfortable absorbent fabric such as terry cloth, flannel, knit, or other like material.
Regarding claim 7, Sohn discloses the limitation of claim 1 as described above, and further discloses wherein the wearable towel does not include a water impermeable layer. It is noted that if it is a single layer, it only has top panel 114 which may be a soft, comfortable absorbent fabric. (Fig 8A, ¶-114-115) Therefore it doesn’t include water impermeable layer. 
 Regarding claim 10, Sohn as modified discloses the limitation of claim 1 as described above and further discloses wherein the neckband is positioned at a location closer to the first end of the wearable towel than the second end (Annotated Fig 2 below).

    PNG
    media_image2.png
    352
    527
    media_image2.png
    Greyscale

Annotated Fig 2 of Sohn
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US20120284893A1) in view of Nevin (US 20170056735 A1) and McGuire (US9532620B2). 
	Regarding claim 13, Sohn discloses a wearable towel (Fig 1, #110) configured for assisting with the styling of one's hair, the wearable towel consisting essentially of (a) a single piece of fabric (abstract noted “a single layer”, Fig 8A, ¶-114-115, top panel #114) having a circular or oval perimeter when the piece of fabric lays flat (See Annotated Fig 1 above), the piece of fabric having a first end at one point on the perimeter and a second end at another point on the perimeter, opposite the first end, the single piece of fabric having an outer side and an inner side, wherein both the outer side and the inner side are water absorbent (Fig 8A, ¶-114-115, Top panel #114 as single layer having absorbent fabric); (b) the first end comprising a slit running from the perimeter towards the second end, the slit (Annotated Fig 1 above, in between first and second edge) leading to and opening into a neckband, the neckband positioned generally in a central portion of the wearable towel at a location closer to the first end of the wearable towel than the second end, the neckband being configured to seat around one's neck (Annotated Fig 1 above); and (c) the slit defining a first edge and a second edge, the first edge and second edge being configured to adjoin or overlap and fasten to one another (See Fig 1E for closed position), the first edge comprising at least one integral or permanently affixed first fastener component (Annotated Fig 1, See First Fastener, ¶-61-62), the second edge comprising at least one integral or permanently affixed second fastener component (Annotated Fig 1, See Second Fastener, ¶-61-62), wherein the first fastener component is configured to removably retain the second fastener component in a fastening relationship so as to form a fastener assembly (Fig 1G-H, #120, #120A,#120B).
Sohn doesn’t explicitly disclose wherein the single piece of fabric made from a microfiber material. However, it is noted that a single layer (having outer side and inner side); top panel 114 may be a soft, comfortable absorbent fabric such as terry cloth, flannel, knit, or other like material. (¶-114-115). 
Nevin discloses wherein the fabric made from a microfiber material (¶-3).  
Sohn and Nevin are considered analogous art to the claimed invention because they are in the same field of invention; Towel with water absorbent material. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sohn’s material of the towel with the microfiber material as taught by Nevin in order to provide softness, toughness, absorption and a smooth feel/touch to the user’s hair. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
However, Sohn as modified above fails to disclose a method of wearing the wearable towel. 
McGuire discloses a method of for wearing the wearable towel comprising: draping the wearable towel over a person's upper torso such that the neck band wraps around the person's neck and the slit is approximately centered down the person's chest; and removably retaining the at least one first fastener component to the corresponding at least one second fastener component to form the fastener assembly thus securing the first edge to the second edge about a front of the person's torso and securing the wearable towel onto the person's upper torso to cover the person's chest, shoulders and a substantial portion or entirety of the person's back, wherein the second end of the piece of fabric is positioned substantially lower on the person's body than the first end of the piece of fabric (Fig 1,6, 7 and 8, Claims 13-19, also refer to annotated Fig 3 below). 
Sohn and McGuire are considered analogous art to the claimed invention because they are in the same field of invention; wearable towels. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the towel of Sohn in the manner (method) provided by McGuire for the convenience of a user to easily follow the instructions of how the towel is supposed to be worn on the body.  

    PNG
    media_image3.png
    496
    511
    media_image3.png
    Greyscale

Annotated Fig 3 of McGuire
Regarding claim 14, Sohn as modified discloses the limitation of claim 13 as described above, and McGuire further discloses the step of scrunching the person's hair using the wearable towel while the person wears the wearable towel (Col-7, lines 6-9).  
Regarding claim 15, Sohn discloses a wearable towel (Fig 1, #110) configured for assisting with the styling of one's hair (it is capable of using for hair), the wearable towel comprising: (a) a piece of fabric having a circular or oval perimeter when the piece of fabric lays flat, the piece of fabric having a first end at one point on the perimeter and a second end at another point on the perimeter, opposite the first end, the piece of fabric made from a microfiber material having an outer side and an inner side (Fig 8A,#114 having an outer and inner side), wherein both the outer side and the inner side are water absorbent; (Fig 8A, ¶-114-115; “top panel 114 may be a soft, comfortable absorbent fabric..etc.”) the first end comprising a slit running from the perimeter towards the second end, the slit leading to and opening into a neckband, the neckband positioned generally in a central portion of the wearable towel at a location closer to the first end of the wearable towel than the second end, the neckband being configured to seat around one's neck; (Annotated Fig 1 above); the slit defining a first edge and a second edge, the first edge and second edge being configured to adjoin or overlap and fasten to one another, the first edge comprising at least one integral or permanently affixed first fastener component (Annotated Fig 1 above, See First Fastener, ¶-61-62), the second edge comprising at least one integral or permanently affixed second fastener component (Annotated Fig 1 above, See Second Fastener, ¶-61-62), wherein the first fastener component is configured to removably retain the second fastener component in a fastening relationship so as to form a fastener assembly (Fig 1G-H, #120, #120A,#120B); wherein the wearable towel does not include a water impermeable layer (Fig 8A, ¶-114-115; single layer #114 is a water absorbent layer and doesn’t include a water impermeable layer).
However, Sohn as modified fails to disclose a method of wearing the wearable towel. 
McGuire discloses a method of draping the wearable towel over a person's upper torso such that the neck band wraps around the person's neck and the slit is approximately centered down the person's chest; and removably retaining the at least one first fastener (Fig 8, #37, #38, #39), component to the corresponding at least one second fastener (Fig 8, #44, #46, #48), component to form the fastener assembly thus securing the first edge to the second edge about a front of the person's torso and securing the wearable towel onto the person's upper torso to cover the person's chest, shoulders and a substantial portion or entirety of the person's back , wherein the second end of the piece of fabric is positioned substantially lower on the person's body than the first end of the piece of fabric (Fig 1,6, 7 and 8, Claims 13-19, also refer to annotated Fig 1). 
Sohn and McGuire are considered analogous art to the claimed invention because they are in the same field of invention; wearable towels. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the towel of Sohn in the manner (method) provided by McGuire for the convenience of a user to easily follow the instructions of how the towel is supposed to be worn on the user’s body. 
Sohn doesn’t explicitly disclose wherein the single piece of fabric made from a microfiber material. However, it is noted that a single layer (having outer side and inner side); top panel 114 may be a soft, comfortable absorbent fabric such as terry cloth, flannel, knit, or other like material. (¶-114-115).
Nevin discloses wherein the fabric made from a microfiber material (¶-3).  
Sohn as modified and Nevin are considered analogous art to the claimed invention because they are in the same field of invention; Towel with water absorbent material. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sohn’s material of the towel with the microfiber material as taught by Nevin in order to provide softness, toughness, absorption and a smooth feel/touch to the user’s hair. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Regarding claim 16, Sohn as modified discloses the limitation of claim 15 as described above, and McGuire further discloses the step of scrunching the person's hair using the wearable towel while the person wears the wearable towel (Col-7, lines 6-9). 
Regarding claim 17, Sohn as modified discloses the limitation of claim 13 as described above, and Sohn further discloses wherein the wearable towel does not include a water impermeable layer (Fig 8A, ¶-114-115; single layer #114 is a water absorbent layer and doesn’t include a water impermeable layer).
Regarding claim 18, Sohn as modified discloses the limitation of claim 15 as described above, and Sohn further discloses wherein the piece of fabric is a single layer of water permeable material. (abstract noted “a single layer”, Fig 8A, ¶-114-115). It is noted that if it is a single layer, it only has top panel 114 which may be a soft, comfortable absorbent fabric such as terry cloth, flannel, knit, or other like material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- US 8353064 B2 by Tagatz discloses an adjustable magnetic channel closure for a salon cape. The channel closure has a reinforced tab located at or near each of the ends of the channel. Each reinforced tab has a pair of magnetic components that grip the channel when the reinforced tab is bent. The channel closure is tightened by pulling a gripping component located at each end of the channel closure. A cord located at the top of the channel prevents the reinforced tabs and magnetic components from sliding off the channel when the gripping components are pulled.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/
Examiner, Art Unit 3732     
/SALLY HADEN/Primary Examiner, Art Unit 3732